AGREEMENT OF SALE
Phase 3- 376.228 acres Lackawanna County, PA




THIS AGREEMENT OF SALE (the "Agreement"), is made this 17th day of February,
2011, by and between BLUE RIDGE REAL ESTATE COMPANY, a corporation duly
organized under the laws of the Commonwealth of Pennsylvania, having an address
of P.O. Box 707, Blakeslee, PA 18640 (the "Seller"), and THE CONSERVATION FUND,
A Non-Profit Corporation organized under the laws of the State of Maryland,
having an address of 1655 North Fort Myer Drive, Suite 1300, Arlington, Virginia
22209 (the "Purchaser").

WITNESSED, WHEREAS, Seller is the owner of an approximately 376.228 acre parcel
of unimproved property located in Thornhurst Township, Lackawanna County,
Pennsylvania as more particularly described herein; and

WHEREAS, Purchaser has offered to purchase and Seller has agreed to sell the
Property.

NOW THEREFORE, for and in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller agrees to sell and Purchaser agrees to
purchase the Property, subject to and in accordance with the terms and
conditions set forth in this Agreement.



Section 1.

The Property. Seller agrees to sell and Purchaser agrees to purchase certain
unimproved property containing approximately 376.228 +/- acres, located in
Thornhurst Township, Lackawanna County, Pennsylvania as more particularly
described on Exhibit A, attached hereto, including, without limitation, any and
all buildings, improvements, personalty and fixtures situated thereon, and any
and all mineral, timber, water, grazing and other surface and subsurface rights,
permits, hereditaments, easements, incidents and appurtenances belonging thereto
(the "Property"). The Property shall be sold subject to Seller reserving the oil
and gas rights on the Property for a period commencing on the date of Closing
(as hereinafter defined in Section 4), and terminating on December 31, 2031 (the
"Oil and Gas Reservation") provided such rights are exercised in accordance with
the terms and conditions of a surface use agreement (the "Surface Use
Agreement") to be negotiated during the inspection period (as defined below in
Section 5) in a form similar to the Surface Use Agreement attached hereto as
Exhibit C.



Section 2.

Good Faith Deposit. Within five (5) business days from the Effective Date of
this Agreement (as defined below in Section 15.17), Purchaser shall deliver a
good faith deposit in the amount of Five Thousand and 00/100 Dollars ($5,000.00)
to be held in an interest bearing escrow account with Pocono Area Abstract
Company, PO Box 128, Blakeslee, PA 18610, Attn: Rick Hanna, Phone: 570-646-0282,
as escrow agent (the "Title Company"). The good faith deposit, and all interest
earned thereon (the "Deposit") shall be applied towards the payment of the
Purchase Price for the Property, as described below, unless otherwise forfeited
to Seller or returned to Purchaser in accordance with the terms of this
Agreement.



Section 3.

Purchase Price. The purchase price for the Property, including the Deposit,
shall be ONE MILLION SIX HUNDRED THOUSAND and 00/100 Dollars ($1,600,000.00)
(the "Purchase Price"). The Purchase Price shall be paid by Purchaser to Seller
at Closing (as













1





--------------------------------------------------------------------------------

defined below in Section 4) in cash, certified funds, or by wire transfer of
federal or other immediately available funds.



Section 4.

Closing. The closing of the purchase and sale of the Property (the "Closing")
shall be held at the office the "Title Company on or before thirty (30) days
following the termination of the Inspection Period, as defined below in Section
5.



Section 5.

Due Diligence Review.  Purchaser's obligation to purchase the Property is
subject to Purchaser satisfactorily completing its due diligence review of the
Property, as more fully set forth herein.



5.1.

Inspection Period. Purchaser shall have a period commencing upon the Effective
Date of this Agreement and terminating no later than one hundred eighty (180 )
days after the Effective Date, in which to obtain, secure, conduct, review and
analyze any and all tests, studies, applications, reports and documents deemed
necessary by Purchaser, including but not limited to: surveys, appraisals, title
reports, title commitments, funding commitments and environmental assessments
which Purchaser deems necessary to satisfy itself as to the feasibility of
proceeding with an acquisition of the Property (the "Inspection Period"). All
due diligence materials obtained by the Purchaser shall be secured at the
Purchaser's sole cost and expense.



5.2

Documents: Evidence of Title. During the Inspection Period, Purchaser shall
obtain at Purchaser's expense, a title commitment issued by the Title Company,
together with copies of all exceptions, pursuant to which the Title Company
shall issue to purchaser a standard coverage owner's policy of title insurance
subject only to those matters not otherwise raised as an objection during the
Inspection Period insuring good and marketable title to the Property in the
amount of the Purchase Price. Issuance of a title insurance policy covering the
Property in the amount of the Purchase Price, as described above, shall be a
condition precedent to Purchaser's obligation to close on the purchase and sale
of the Property.



5.3

Right of Entry onto the Property. Purchaser and its employees, contractors and
agents, shall have the right to enter upon the Property at reasonable times for
appraising, surveying, inspecting the Property, and for other reasonable
purposes related to Purchaser's acquisition of the Property. Purchaser shall
provide Craig Harahus, (Telephone No. 570-433-8433), the Seller's
representative, with telephonic notice prior to entry onto the Property.
Purchaser agrees to indemnify and hold Seller harmless from and against any
claims, liens, damages, losses, and causes of action arising solely from
Purchaser exercising its rights of entry onto the Property as described herein.
Notwithstanding the foregoing, Purchaser's indemnification under this Section
5.3. shall not apply to claims arising out of the negligent, willful or wanton
conduct of Seller or its employees, contractors, agents and invitees.



5.4.

Election at the End of the Inspection Period. Should Purchaser determine, for
any reason prior to the expiration of the Inspection Period, that it is not
feasible for Purchaser to proceed with its acquisition of the Property,
Purchaser shall notify Seller in writing on or before the expiration of the
Inspection Period of its dissatisfaction, at which time this Agreement shall be
considered null and void and of no further force and effect and the Deposit
shall be promptly returned to Purchaser. Upon such termination the Purchaser
shall, within ten (10) days




2





--------------------------------------------------------------------------------

of receipt of Seller's written request, provide the Seller with copies of all
due diligence materials obtained by Purchaser from third party contractors in
connection with this transaction, to the extent such third party contractors
allow delivery of the same to the Seller at no further cost or expense to
Purchaser (other than copying and postage). The Purchaser's transfer of the due
diligence materials shall be made without representation or warranty of any
kind. Purchaser shall, at any time, have the right to waive its due diligence
condition precedent, as described in this Section 5, before the end of the
Inspection Period and if Purchaser elects to waive this condition precedent or
to terminate the Inspection Period, this Agreement will remain in full force and
effect and the Deposit shall become non-refundable except as otherwise provided
herein. Failure of Purchaser to notify Seller of its dissatisfaction prior to
the expiration of the Inspection Period shall be deemed a waiver of this
condition precedent.



5.5.

Election to Cure.   Notwithstanding anything to the contrary contained in
Section 5.4. above, in the event Purchaser's due diligence inspection of the
Property reveals physical or title defects impacting the Property, which are
capable of being cured, Purchaser may elect to provide Seller with the option of
curing such defects, as opposed to terminating this Agreement. In such event,
the Purchaser shall offer such option in a written notice to Seller prior to the
termination of the Inspection Period, specifying the nature of the defect and
the amount of time proposed by Purchaser for such cure. If Seller is willing to
accept such option to cure the defects, Seller shall so advise Purchaser in
writing within ten (10) days of receipt of Purchaser's notice of defect, and the
parties will then document their agreement to have Seller cure such defects to
Purchaser's satisfaction within a specified time, by having both parties execute
an -amendment to the Agreement. If Seller is unwilling to cure the defects,
Purchaser shall have ten (10) days to notify Seller of Purchaser's intention to
waive the defect and proceed to Closing or terminate this Agreement whereupon
the Deposit shall be immediately refunded to Purchaser and this Agreement shall
be null, void, and of no further force or effect.



5.6.

Seller's Delivery of Documents. Within seven (7) days of the Effective Date,
Seller at its expense shall deliver or cause to be delivered to Purchaser for
Purchaser's review in connection with its due diligence inspection of the
Property the following documents or records relating to the Property:



(a)

true, complete and correct copies of all agricultural, residential or other
leases or license documents and current and up-to-date security deposit and rent
payment records;



(b)

most recent historic title insurance policy and deeds issued to Seller;



(c)

tax bills and assessment records for the past two tax fiscal years, including
but not limited to real estate taxes, school taxes, special assessments and
personal property taxes;



(d)

a list of all utility companies which service the Property and the most recent
three (3) months of bills from each utility company (including but not limited
to gas, electric, telephone, water and/or sewer);



(e)

copies of all studies, reports and all other documents which Seller possesses or
other otherwise reasonably available to Seller, including without limitation,
environmental reports, soils reports, property condition assessment reports,
maps and insurance claims reports;




3





--------------------------------------------------------------------------------





(f)

copies of most recent survey(s), plans, specifications and governmental licenses
and permits; and



(g)

copies of all maintenance agreements, vendor contracts, contractor warranties,
and agreements with Property caretakers.



Section 6.

Additional Conditions Precedent. Purchaser's obligation to purchase the Property
is subject to Purchaser satisfactorily completing the following conditions
precedent set forth below:



6.1.

Approval of Purchaser's Board. Purchaser's acquisition of the Property shall be
subject to the approval of Purchaser's Board of Directors, at their next
regularly scheduled meeting on December 14, 2010.

If Purchaser is unable to satisfy the conditions precedent set forth above on or
before the expiration of the Inspection Period, Purchaser may elect to waive the
conditions and proceed to Closing, or alternatively, terminate the Agreement, be
relieved of all liability hereunder, in which event the Deposit shall be
promptly returned to Purchaser.



Section 7.

Seller's Representations and Warranties. To induce Purchaser to enter into this
Agreement, Seller makes the following representations and warranties as of the
date of this Agreement (the "Representations and Warranties") for the benefit of
Purchaser and its successors and assigns. These representations and warranties
are continuing in nature and shall remain true, accurate and correct through the
date of Closing.



7.1

Title to the Property. Seller is the record owner of the Property to be conveyed
hereunder. Upon the Closing Date, Purchaser will have good, marketable and
insurable title to the Property.



7.2.

Authority. Seller is duly incorporated, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania and has taken all necessary
corporate proceedings to execute and perform this Agreement and this Agreement
is enforceable against Seller in accordance with its terms.



7.3.

Legal Proceedings.

There are no actions, suits, proceedings or investigations pending or, to
Seller's knowledge threatened, against or affecting the Property, or arising out
of Seller's conduct on the Property.



7.4

Compliance with Laws. To the best of Seller's knowledge, Seller is in
substantial compliance with the laws, orders, and regulations of each
governmental department, commission, board, or agency having jurisdiction over
the Property in those cases where noncompliance would have a material adverse
effect on the Property.

7.5 Third Party Contracts. Seller is not party to nor subject to or bound by any
agreement, contract or lease of any kind relating to the Property except for
those certain hunting licenses, copies of which is attached hereto as Exhibit D
(the "Hunting License"). On or before the Closing, the Seller shall terminate
the Hunting Licenses listed on Exhibit D and those parties




4





--------------------------------------------------------------------------------

possessing rights under the Hunting License shall have vacated the Property and
removed all of their personal property and improvements.

7.6 Environmental Condition of the Property. The Property, to the best of
Seller's knowledge, is not in violation of any federal, state or local law,
ordinance or regulation relating to environmental conditions on, under or about
the Property, including, but not limited to soil and groundwater conditions. To
the best of Seller's knowledge, there are no underground storage tanks currently
or previously situated in the Property. Neither Seller, nor to the best of
Seller's knowledge has any third party used, generated, manufactured, refined,
produced, processed, stored or disposed of on, or under the Property or
transported to or from the Property any Hazardous Materials. For the purposes of
this Agreement, "Hazardous Materials" means any flammable explosives,
radioactive materials, asbestos, petroleum, organic compounds known as
polychlorinated biphenyls, chemicals known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including, without limitation, any substances defined as or
included in the definition of "hazardous substances", "hazardous material" or
"toxic substances" in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 D.S.C. § 9601, et seq., the Hazardous
Materials Transportation Act, 49 D.S.C. § 1801, et seq., the Resource
Conservation and Recovery Act, 42 D.S.C. § 6901 et seq., or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order, decree or
other requirement of governmental authority regulating, relating to or imposing
liability or standard of conduct concerning any hazardous, toxic or dangerous
substance or material, as now or at any time hereafter in effect, and in the
regulations adopted, published and/or promulgated pursuant to said laws.



Section 8.

Indemnification.

Seller agrees to indemnify and hold harmless Purchaser and Purchaser's
successors and assigns against any and all damages, claims, losses, liabilities
and expenses, including without limitation, reasonable legal, accounting,
consulting, engineering and other expenses, which may be imposed upon or
incurred by Purchaser or its successors and assigns, by any other party or
parties (including, without limitation, a governmental entity), arising out of
or in connection with the use, ownership, and operation of the Property prior to
the Closing Date by Seller or Seller's predecessors in interest, including but
not limited to claims arising from the existence of any "Hazardous Materials"
situated on the Property, and the exposure to persons of any such "Hazardous
Materials". This indemnity shall survive the Closing and shall be in addition to
Seller's obligation for breach of any representation or warranty.



Section 9.

Title.  At Closing, Seller shall execute and deliver to Purchaser or its assigns
a good and sufficient special warranty deed in a form acceptable to Purchaser,
and with a covenant of further assurances, conveying good marketable and
insurable fee simple title to the Property, including legal access to and from a
public highway, for any and all purposes to the Property, free and clear of all
recorded violations of government laws and regulations and liens, encumbrances
and other exceptions, except such easements, restrictions and other exceptions
appearing on the Purchaser's title commitment and not otherwise objected to by
Purchaser during its Inspection Period. Seller shall also execute and deliver to
Purchaser all usual and customary documents and agreements required by the Title
Company for Closing the transaction. At Closing Seller shall deliver the
Property to Purchaser in a neat, orderly and clean condition,




5





--------------------------------------------------------------------------------

free and clear of trash, ashes, garbage, waste, abandoned vehicles, appliances,
tires, machinery or other material on the Property.

Section 10. Taxes. Seller shall pay all general taxes and assessments for the
Property for years prior to Closing, including, but not limited to, any and all
so-called "Rollback" or "Recapture" taxes, if any, which may become due upon
transfer of the Property. At Closing real property taxes shall be prorated as of
the date of Closing utilizing the customary tax cycle(s) in the taxing district
in which the Property is situated, based on the most recent ascertainable tax
bill.



Section 11.

Closing Costs and Fees. Closing fees and the Property transfer tax(es) shall be
equally divided between the parties. Notwithstanding the foregoing, the parties
expect this transaction to be exempt from transfer taxes under an exception for
transfers of property to a 501 (c )(3) organization for conservation purposes.
The premium for the title insurance policy described above shall be paid by
Purchaser. All other Closing costs shall be borne by the parties in accordance
with local custom.

Section 12. Preservation of the Property: Risk of Loss. Seller shall not
mortgage, lease, encumber or otherwise dispose of the Property or any part
thereof, prior to Closing or the termination of this Agreement without first
having obtained the prior written consent of Purchaser. Seller agrees that the
Property shall remain as it now is until Closing, and that Seller shall neither
use nor consent to any use of the Property for any purpose or in any manner that
is inconsistent with Purchaser's acquisition or intended usei6fthe Property as a
conservation area. This covenant expressly precludes any timber cutting on the
Property. In the event that Seller shall use or consent to such use of the
Property, Purchaser may, without liability, refuse to proceed with its
acquisition of the Property, in which event the Deposit shall be refunded; or it
alternatively Purchaser may elect to acquire title to the Property or a portion
thereof, subject to an equitable adjustment of the Purchase Price based on the
changes to the physical condition or legal status of the Property. If prior to
Closing, all or a substantial part of the Property is destroyed or damaged, then
this Agreement at the option of Purchaser, upon notice to Seller shall be null
and void and the Deposit shall be refunded to Purchaser.

Section 13. Remedies on Default.

13.1. Purchaser's Default. In the event that: a) all of the conditions to this
Agreement for the benefit of Purchaser shall have been satisfied or waived by
Purchaser; and b) Seller has or is willing to fully perform all of its
obligations under this Agreement, but Purchaser is unable or unwilling to
perform its obligations under this Agreement, then the entire amount of the
Deposit shall be retained by Seller as liquidated damages under this Agreement,
and Purchaser shall have no further liability to Seller. Purchaser and Seller
hereby acknowledge and agree that Seller's damages would be difficult or
impossible to determine and that the amount of the Deposit is the parties' best
and most accurate estimate of the damages Seller would suffer in the event the
transaction provided for in this Agreement fails to close, and is reasonable
under the circumstances existing as of the date of this Agreement. Purchaser and
Seller agree that Seller's right to retain the Deposit shall be the sole remedy
of Seller in the event of a breach of this Agreement by Purchaser.




6





--------------------------------------------------------------------------------

13.2. Seller's Default. In the event that: a) all of the conditions to this
Agreement for the benefit of Seller shall have been satisfied or waived by
Purchaser; and b) Purchaser has or is willing to fully perform all of its
obligations under this Agreement, but Seller is unable or unwilling to perform
its obligations under this Agreement, Purchaser may elect, at Purchaser's sole
option to either: (i) terminate this Agreement and be released from its
obligations hereunder, in which event the Deposit shall be returned to
Purchaser; or (ii) proceed against Seller for specific performance of this
Agreement. In either event, Purchaser shall have the right to seek and recover
from Seller all damages suffered by Purchaser as a result of Seller's default in
the performance of its obligations hereunder.

Section 14. Notices. All notices required or permitted hereunder will be deemed
to have been delivered when posted with the U.S. Postal Service, Federal
Express, United Parcel Service, or sent by facsimile, telecopier or other such
electronic device, directed as follows:




If to Seller:

BLUE RIDGE REAL ESTATE COMPANY
P.O. Box 707
Blakeslee, P A 18640
Attention: Eldon Dietterick
Phone: 570-443-8433 Fax: 570-443-8415

With Copy To:

David Shulman, Esquire
1935 Center Street
Northhampton, PA 18067
Phone: 610-261-9000/Fax 610-262-2239

If to Purchaser:

THE CONSERVATION FUND
410 Severn Avenue, Suite 204
Annapolis, Maryland 21403
Attention: Jodi R. O'Day, Esquire
Vice President and Regional Counsel
Phone: 443/482-2826 Fax: 443/482-2806

With Copy To:

THE CONSERVATION FUND
1655 North Fort Myer Drive, Suite 1300
Arlington, Virginia 22209
Attention: General Counsel
Phone: 703/525-6300 Fax: 703/525-4610




Section 15. Miscellaneous.

15.1 Broker's Commission. Seller and Purchaser each represents to the other that
they have not contracted with any broker or finder with regard to this
transaction. Each agrees to indemnify, defend and hold harmless the other from
and against any and all liability, claims, demands, damages and costs of any
kind arising out of or in connection with any broker's




7





--------------------------------------------------------------------------------

or finder's fee, commission or charges claimed to be due any person in
connection with such person's conduct respecting this transaction.

15.2 Certificate. At or prior to Closing, Seller shall furnish to Purchaser a
duly executed Affidavit of Non-Foreign Status (the "Affidavit") in the form
attached to this Agreement as Exhibit B. Seller hereby declares and represents
to Purchaser that Seller is not a "foreign person" for purposes of withholding
of federal tax as described in such Affidavit.

15.3 Assigns. Purchaser may assign its rights and obligations as Purchaser under
this Agreement by entering into a duly executed Assignment of Contract, wherein
the assignee assumes all of the obligations of Purchaser hereunder. Upon entry
into such Assignment of Contract, Purchaser shall be relieved of all liability
and obligations of Purchaser under this Agreement, arising from and after the
date of the Assignment of the Contract.

15.4 Binding Effect. The terms and conditions of this Agreement shall be binding
upon and shall inure to the benefit of Seller's heirs, executors,
administrators, successors and assigns.

15.5 Exhibits. The exhibits attached hereto constitute an integral part of this
Agreement and are hereby incorporated herein.

15.6 Counterparts. This Agreement may be executed in counterparts, all of which
shall constitute one agreement which shall be binding on all of the parties,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.

15.7 Severability/Rules of Construction. If any provision of this Agreement
shall be held invalid, the other provisions hereof shall not be affected thereby
and shall remain in full force and effect. Each party has fully considered,
negotiated and participated in the drafting of this Agreement. Accordingly, if
any ambiguity or question of intent or interpretation arises after the Effective
Date, then no presumption or burden of proof shall arise either favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

15.8 Entire Agreement. This Agreement represents the entire agreement of the
parties and may not be amended except by a writing signed by each party thereto.

15.9 Authority. Each party to this Agreement warrants to the other that the
respective signatories have full right and authority to enter into and
consummate this Agreement and all related documents.

15.10 Merger. The obligations, covenants, representations, warranties and
remedies set forth in this Agreement shall not merge with transfer of title but
shall remain in effect during the period of the ownership of the Property by
Purchaser, or its successors and assigns.




8





--------------------------------------------------------------------------------

15.11 Further Assurances. Each party shall execute and deliver any instruments
reasonably required to convey the Property to Purchaser and to vest in each
party all rights, interests and benefits intended to be conferred by this
Agreement.

15.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the commonwealth in which the Property is situated.

15.13 Offer. When signed and delivered by Purchaser to Seller, this Agreement
will constitute an offer to Seller that can be accepted only by Seller signing
and delivering an executed original of this Agreement to Purchaser on or before
February 11, 2011. Purchaser may withdraw such offer in writing at any time
prior to its acceptance.

15.14 Labor and Material. Seller shall deliver to Purchaser at settlement an
affidavit, on a form acceptable to Purchaser's Title Company (or local counsel),
signed by Seller that no labor or materials have been furnished to the Property
within the statutory period for the filing of mechanics' or materialmen's liens
against the Property. If labor or materials have been furnished during the
statutory period, Seller shall deliver to Purchaser an affidavit signed by
Seller and the person or persons furnishing the labor or materials that the
costs thereof have been paid in full.

15.15. Saturdays. Sunday and Holidays. If the final date of any time period of
limitation set out in any provision of this agreement falls on a Saturday,
Sunday or a legal holiday under the laws of the state in which the Property is
situated, then the time of such period shall be extended to the next day which
is not a Saturday, Sunday or legal holiday.

15.16  Recitals. The recitals appearing at the beginning of this Agreement shall
be deemed integral and binding provisions of this Agreement, as if fully set
forth and restated in the body of this Agreement.

15.17  Effective Date. The Effective Date of this Agreement shall be the date on
which the last party to this Agreement duly executed this Agreement.

15.18  1099 Reporting. The Title Company is designated as the party responsible
for filing a Form 1099 with the Internal Revenue Service promptly after Closing,
to the extent required by the Internal Revenue Code and Treasury Regulations.

Section 16. WAIVERS OF APPLICATION OF TITLE 42 U.S.C.A. SECTION 4601 AND/OR JUST
COMPENSATION UNDER APPLICABLE STATE STATUTES. Purchaser may assign this
Agreement and its rights as Purchaser hereunder including the Deposit by written
assignment to the Pennsylvania Department of Conservation and Natural Resources
("DCNR"), wherein DCNR assumes the obligations of Purchaser hereunder. Seller
hereby waives any right to demand fair market value for the Property. In
addition, recognizing that this Agreement may be made in order to add lands to a
DCNR facility and if so, that condemnation will not be used in any way as part
of this transaction or in securing the Property, Seller hereby knowingly waives
any potential right to receive compensation for the Property consistent with the
requirements of either (i) Title II and Title III of the Uniform Relocation
Assistance and Real Property Acquisition




9





--------------------------------------------------------------------------------

Policies Act of 1970, Title 42 U.S.C.A. Section 4601, et seq. (Public Law
91-646, as amended) including those provisions relating to incidental expenses
incurred by Seller; (ii) 49 Code of Federal Regulation Part 24; or (iii)
applicable state statutes and regulations. Seller makes this waiver knowing that
DCNR may ultimately own the Property and/or that DCNR may be an assignee of this
Agreement.

Section 17. Compliance with Federal Law. Each party hereby represents and
warrants to the other that (A) neither the party making the representation, nor
any persons or entities holding any legal or beneficial interest whatsoever in
the party making the representation, are (i) the target of any sanctions program
that is established by Executive Order of the President or published by the
Office of Foreign Assets Control, U.S. Department of the Treasury ("OFAC"); (ii)
designated by the President or OF AC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 entitled
"Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism" (September 23,2001) or any executive
order of the President issued pursuant to such statutes; or (iii) persons or
entities with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC (including those named on OF AC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including
Executive Order 13224) or other governmental action; and (B) the activities of
the party making the representation do not violate the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders promulgated thereunder. Each party further covenants and agrees to
promptly deliver to the other any documentation that the other party, may
reasonably request in order to confirm the accuracy of the representations and
warranties made in this paragraph.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

SELLER

BLUE RIDGE REAL ESTATE COMPANY






By:  /s/ Eldon D. Dietterick

Date: February 14, 2011
Printed Name:  Eldon D. Dietterick
Title:  Executive Vice President and Treasurer




























10





--------------------------------------------------------------------------------

PURCHASER

THE CONSERVATION FUND,
A NON-PROFIT CORPORATION



By:  /s/ Jodi R. O’Day

Date  February 17, 2011

Jodi R. O'Day
Vice President and Regional Counsel


















































































11





--------------------------------------------------------------------------------

Exhibit A
DESCRIPTION OF THE PROPERTY

ALL THAT LAND SITUATE AND LYING in Thornhurst Township, Lackawanna County,
Pennsylvania, containing approximately 376.228 +/- acres of land and being more
fully described as part of the lands in a deed dated August 1, 1960, from The
Lehigh Coal and Navigation Company to Blue Ridge Real Estate Company (the
"Seller" named in this Agreement"), and recorded in the Land Records Office of
Lackawanna County, Pennsylvania in Liber 582, folio 1.

Also known as Tax ID number 252.03-001-005 and shown as Lot 10 (residual) on a
subdivision map dated May 2003, with the last revisions dated August 12, 2003,
and recorded on October 31, 2003 among the land records of Lackawanna County,
Pennsylvania in Map Book 6A at Page 4,376.



































































12





--------------------------------------------------------------------------------

Exhibit B

AFFIDAVIT OF NON-FOREIGN STATUS

Section 1445 and Section 6045 of the Internal Revenue Code provide that the
Transferee of a real property interest must withhold tax if the Transferor is a
foreign person and must provide certain sales related information to the
Internal Revenue Service. To inform THE CONSERVATION FUND, A Non-Profit
Corporation (the "Transferee") that withholding of tax is not required upon its
disposition of a U.S. real property interest, more particularly described in the
Contract for Sale of Real Estate annexed hereto
_________________________________ (collectively the "Transferor"), hereby
certifies that:



1.

Transferor is not a non-resident alien for purposes of U.S. income taxation.



2.

Transferor's tax identification/ social security number is:
___________________________



3.

Transferor's principal address is:
______________________________________________



4.

The gross sales price of this transfer is:
_________________________________________

Transferor understands that this affidavit and information contained herein will
be disclosed to the Internal Revenue Service by the Transferee and that any
false statement made herein by Transferor could be punished by fine,
imprisonment, or both.

Under penalties of perjury, Transferor declares that Transferor has examined
this certification and, to the best of Transferor's knowledge and belief, it is
true, correct and complete.




TRANSFEROR:






By:



Date:  ______________________

Printed Name:

Title:   __________________________________


































13





--------------------------------------------------------------------------------

Exhibit C

Form of Surface Use Agreement



Commonwealth of Pennsylvania
Department of Conservation and Natural Resources
Mineral Section, Bureau of Forestry
P.O. Box 8552
Harrisburg, PA 17105-8522

Contract No. M-620000-00

SURFACE USE AGREEMENT OIL AND GAS

THIS AGREEMENT made and entered into on this ____ day of _________, 20___, by
and between DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES, hereinafter
designated "Department" or THE CONSERVATION FUND, whichever is the current fee
simple owner of the property at the time of   execution of this agreement
hereinafter designated the "Landowner" and _____________________, a
_________________________________, with its principal place   of business at
__________________________________________, and authorized to do business within
the Commonwealth of Pennsylvania, hereinafter designated "Grantee".

WITNESSETH THAT,

WHEREAS, in a deed dated _____________, 20___ from Blue Ridge Real Estate
Company to The Conservation Fund, a Non-Profit Corporation, The Conservation
Fund acquired fee title to surface and subsurface rights in 376 acres more or
less located in Lackawanna County, Pennsylvania, as shown on the Map, identified
as Exhibit "A" attached hereto and made a part hereof (hereinafter referred to
as the "Blue Ridge Phase 3 Tract"), subject to and excepting therefrom certain
oil and gas rights which were specifically reserved to Blue Ridge Real Estate
Company with its principal place of business at P a Box 707, Route 940 and
Moseywood Road, Blakeslee, Pennsylvania 18610 in the above referenced deed,
which oil and gas reservation expires on December 31, 2031 (the "Oil and Gas
Reservation"); and

WHEREAS, the above-captioned deed contains the following language:

Excepting and reserving, however, to Blue Ridge Real Estate Company ("BRRE") in
a deed from BRRE to The Conservation Fund, a Non-Profit Corporation, the named
Grantor herein, dated of even date herewith and intended to be recorded
immediately prior to this Deed in the land records of Monroe, Luzerne and
Lackawanna Counties, Pennsylvania, the exclusive right to all the oil and gas in
and under said lands with the right to drill for, explore, operate for, carry
away, and market the same together with all necessary rights-of-way for pipeline
access to wells drilled thereon for the sole purpose of the transportation of
oil or gas produced from the said lands only, for and during a term commencing
on the date of this Deed and terminating on December 31, 2031 (the "Oil and Gas
Reservation"). The Oil and Gas Reservation is made subject to the terms and
conditions set forth below in this deed reservation and the terms of the Surface
Use Agreement attached hereto as Appendix 1 (the "Surface Use Agreement"). The
parties hereto acknowledge and agree that BRRE cannot transfer, sell, lease,
assign or in any other way convey the Oil and Gas Reservation except in
accordance with and subject to the terms contained in this deed reservation and
the Surface Use Agreement, which terms and conditions are intended to run with
the land for the benefit of the Grantee and its successors and assigns. As a
condition precedent to entry onto the Property for any purpose related to the
exploration, extraction or removal of oil and gas from the Property, BRRE shall
execute and cause any lessees, successors or assigns of the Oil and Gas
Reservation to execute and deliver to the Grantee and its successors and assigns
a duly executed and notarized Surface Use Agreement at least sixty (60) days
prior to entry unto the Property. The Grantee or its successors and assigns may
elect, in its sole discretion, to record the Surface Use Agreement among the
appropriate land registry office(s). Upon expiration of the Oil and Gas
Reservation all

14





--------------------------------------------------------------------------------

said oil and gas interests and appurtenant rights shall immediately and
automatically vest in Grantee, its successors and assigns; and

WHEREAS, within one (1) year from the date hereof The Conservation Fund acquired
fee title to the Property, The Conservation Fund expects to transfer the fee
title to the Property, subject to the Oil and Gas Reservation, to the
Commonwealth of Pennsylvania, acting by and through the Department of Natural
Resources (hereinafter referred to as the "Department")

WHEREAS, the Department of Conservation and Natural Resources has adopted rules
and regulations to protect the surface and environment of State Forest lands and
to insure that certain conservation measures are undertaken to restore the
surface of any State Forest lands disturbed by construction or development of
the natural resources located thereon; and

WHEREAS, Article I, Section 27, of the Constitution of the Commonwealth of
Pennsylvania provides:

The people have a right to clean air, pure water, and to the preservation of the
natural, scenic, historic and aesthetic values of the environment.
Pennsylvania's public natural resources are the common property of all the
people, including generations yet to come. As trustee of these resources, the
Commonwealth shall conserve and maintain them for the benefit of all the people.

NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, Department or The Conservation Fund, whichever is the current fee
simple owner of the property at the time of execution of this agreement, does
hereby grant to Grantee the right and privilege of entering upon that portion of
the land known as the Blue Ridge Phase 3 Tract, containing approximately 376
acres of land located in Lackawanna County, Pennsylvania, as shown on the Map,
identified as Exhibit "A" attached hereto and made a part hereof, for the
purpose of finding, producing, and removing oil and/or gas from the premises,
also the right and privilege of ingress and egress from the land.



1.

TERM OR PERIOD



1.1

This agreement shall remain in force from the date first written above, subject
to the conditions hereinafter set forth, and shall continue thereafter so long
as Grantee conducts oil and gas drilling and production operations upon the
lands or Grantee is engaged in the abandonment of these operations or removal of
equipment therefrom. Notwithstanding the foregoing, nothing contained in this
Agreement is intended to expand or enlarge the terms of the Oil and Gas
Reservation.



1.2

On termination of this agreement by surrender, forfeiture, or otherwise, Grantee
shall have one hundred eighty (180) days after operations have ceased in which
to remove all equipment and restore the State Forest lands (existing as of the
date herein) to its original condition or as near to its original condition (as
of the date herein), as possible.



2.

OPERATIONS



2.1

Grantee shall not use or allow to be used State Forest lands for any other
purpose than that authorized by this agreement



2.2

Grantee will notify Department's Minerals Section and District Forester in
writing at least sixty (60) days prior to the start of any new operations
involving construction and disturbance of the State Forest lands.



3.

PROTECTION AND CONSERVATION



3.1

Grantee agrees to conduct all operations in such a manner as to comply with the
provisions set forth in the STIPULATIONS FOR PROTECTION AND CONSERVATION OF
STATE FOREST AND PARK LANDS, identified as Exhibit "B" and SURFACE USE AGREEMENT

15





--------------------------------------------------------------------------------

ACCESS ROAD SPECIFICATIONS FOR STATE FOREST LANDS, identified as Exhibit "C",
attached hereto and made a part hereof.



4.

PIPELINES



4.1

A pipeline route map for each line shall be submitted to District Forester for
his approval as to location prior to the laying of that line. Where Grantee's
pipelines cross State Forest land not already granted to Grantee, it must enter
into the customary pipeline right-of-way agreement with Department.



5.

DRILLING AND OPERATING CONDITIONS



5.1

Grantee shall submit to Department and to District Forester for their approval
as to location, a plat showing the location of each well before drilling thereof
is commenced. Grantee covenants and agrees that all drilling and other well
operations shall conform with best industry practices available.



6.

PLUGGING



6.1

If the Grantee determines a gas well to be uneconomic to maintain and operate
and, upon written request from Department, Grantee shall (a) plug and abandon
the well and (b) restore the well site and access road to the satisfaction of
the District Forester in accordance with the provisions of Exhibit D attached
hereto, all no later than six (6) months after said written request.

This provision shall apply to all wells drilled or operated by Grantee on the
leased premises. Department at its sole option may waive all or part of the
requirements of this provision by letter to Grantee, if in Department's judgment
such a waiver is warranted by economic conditions or other circumstances.



7.

BOND



7.1

Grantee agrees to furnish and maintain a bond in the sum of TEN THOUSAND DOLLARS
($10,000) conditioned upon compliance with the general terms and conditions of
this agreement, relating to its regular production and maintenance operations on
the lands.



7.2.

Grantee shall, prior to drilling any well on the premises, provide the
Department with a surety or collateral well plugging bond (i.e., surety bond,
irrevocable letter of credit or bank certificate of deposit) in a form
acceptable to Department in an amount equal to or exceeding the reasonably
expected estimated total cost of plugging the well one year after its predicted
completion as a producer or shut-in well, said bond to remain in effect until
the plugging and abandonment of the well has been completed in compliance with
applicable State law, and the well site has been restored and revegetated to the
satisfaction of the District Forester. The minimum plugging bond coverage per
well acceptable to the Department as of the date of this agreement is as
follows:

Measured Well Depth

Minimum Bond Amount

Less than 2,500'

$5,000

2,500' to 5,000'

$10,000

5,000' to 8,500'

$30,000

8,500' to 10,000'

$50,000

10,000' and Deeper

$100,000



8

INDEMNITY



8.1

Grantee shall at all times indemnify and save harmless Department from and
against all claims, suits, expenses, or other claims of any kind whatsoever
which Department may suffer, sustain, or

16





--------------------------------------------------------------------------------

be subject to, directly or indirectly, by reason of location, obstruction,
presence, maintenance, renewal or removal of the operations allowed by this
agreement or resulting therefrom.



9.

SUBMITTAL OF MAPS AND WELL DATA



9.1

Grantee shall furnish Department with a map and well completion records,
including all geophysical well logs or similar data, within one (1) year after
the completion of drilling operations on each new well.



9.2

If a new or existing well is completed as an injection well, the identity and
daily volume of the fluids and chemicals to be injected, the source and/or
storage facility location from which these fluids or chemicals will be obtained,
and the horizon they will be injected into, shall be furnished by Grantee to
Department prior to the start of injection.



9.3

Grantee shall furnish Department, on a monthly basis, production volumes from
all wells on the premises capable of production.



10.

WATER WELLS



10.1

Any plans by Grantee, for the drilling of water wells on the land and for the
use of any water found, must be approved in writing by Department prior to any
water well drilling operations.



11.

RELEASE



11.1

Grantee shall not be granted a final release from this agreement until a signed
statement of release is received from Department indicating that the necessary
plugging of wells and removal of equipment and the proper -policing and
restoration of the land has been completed to the satisfaction of Department.



12.

ASSIGNMENTS



12.1

Grantee shall not use or allow to be used, the premises for any other purpose
than authorized by this instrument and shall not assign or sublet the premises
in whole or in part at any time or from time to time without the prior written
consent of Department which consent shall not be unreasonably withheld. After
Department has consented to the assignment, assignor shall be released from all
liability under this agreement arising or accruing subsequent to the date of
such assignment as to the part or parts so assigned; and assignee thereof shall,
thereupon, be deemed to have assumed and be responsible for the covenants,
conditions, and obligations of this agreement as to the part or parts assigned.



12.2

In the event that Grantee enters into a "Farmout Agreement" with a third party,
for the purpose of allowing a "Farmee" to explore, develop or produce oil and
gas from the premises, or any portion thereof, Grantee shall be liable for
enforcing all the provisions of this agreement, including the posting of the
required plugging bonds for each and every well drilled and operated by
"Farmee." Department will hold Grantee solely responsible for the enforcement of
all the provisions of this agreement.



13.

ENVIRONMENTAL DAMAGE



13.1

Except as provided for in paragraph 12.1 above, Grantee shall at all times
perform under this agreement in such a manner as to prevent the possibility of
polluting the environment. In the event that any of Grantee's operations cause
pollution or other damage to any portion of the environment as defined by then
current state law or rules and regulations promulgated thereunder, Grantee shall
be held liable. In the event of any pollution or other damage to the environment
the lands covered by this agreement, or any pollution or other damage to the
environment of a type not inconsistent with operations of the type contemplated
in this agreement and occurring on State lands adjacent

17





--------------------------------------------------------------------------------

to the lands covered by this agreement, the burden shall be on Grantee to prove
that Grantee's conduct was not the cause, direct or indirect.



14.

LAWS, RULES AND REGULATIONS



14.1

Nothing in this agreement shall in any way be so construed as to impair the
powers, privileges or duties of the Commonwealth, or its representatives, in the
execution of the laws of the Commonwealth or the applicable rules and
regulations promulgated thereunder, now in force or hereafter enacted or
adopted.



15.

NONDISCRIMINATION CLAUSE



15.1

Grantee agrees to comply with the NONDISCRIMINATION CLAUSE, attached hereto as
Exhibit "E," and made a part hereof.



16.

INTEGRITY PROVISIONS



16.1

Grantee agrees to comply with the CONTRACTOR INTEGRITY PROVISIONS FOR
COMMONWEALTH CONTRACTS, attached hereto as Exhibit "F," and made a part hereof.



17.

Applicability of Provisions. The template for this Agreement was drafted under
the assumption that the fee title to the Property would be transferred to and
owned by the Department at the time the final form of this Agreement is executed
in compliance with the Oil and Gas Reservation. In the event the Department is
not the Landowner of the Property at the time this Agreement is executed, then
the terms "Department" "and "District Forester" shall be deemed to mean the
"Landowner" and the terms "State Forest Lands" shall be deemed to mean the
"Property".

IT IS HEREBY MUTUALLY UNDERSTOOD AND AGREED that this agreement shall be binding
on the parties hereto, their heirs, administrators, executors successors, and
assigns and that no assignment of this agreement in whole, or in part, can be
made, without prior written approval of Department. Such approval by the
Department shall not be unreasonably withheld.

IN WITNESS WHEREOF, Department and Grantee have caused this agreement to be duly
executed and have caused their seals to be hereto affixed and attached by their
proper officers, all hereunto authorized, on the date first above written.






ATTEST:

LANDOWNER






_____________________________

_________________________________






ATTEST:

GRANTEE






____________________________

__________________________________



Name:

___________________________



Title:

___________________________

Tax I.D. #




18





--------------------------------------------------------------------------------

APPROVED AS TO LEGALITY AND FORM:










__________________________________________
OFFICE OF ATTORNEY GENERAL







__________________________________________
CHIEF/ASSISTANT COUNSEL
DEPARTMENT OF CONSERVATION AND
NATURAL RESOURCES



































































19





--------------------------------------------------------------------------------





COMMONWEALTH OF PENNSYLVANIA,

:



:

SS.



COUNTYOF

:






On this the

day of

, 2009, before me, the undersigned, personally appeared _____________ , known to
me to be the person described in the foregoing instrument, and acknowledged that
he executed the same in the capacity therein stated and for the purposes therein
contained.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.







__________________________________


Notary Public

My Commission Expires:

____________________________________























































20





--------------------------------------------------------------------------------

EXHIBIT "A"
Surface Use Agreement

Description of parcels

Parcel I

Tract I

(Insert description)


















































































21





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

COMMONWEALTH OF PENNSYLVANIA

DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES

SURFACE USE OPERATING AGREEMENT

EXHIBIT "B"

STIPULATIONS FOR PROTECTION AND CONSERVATION OF
PARK LANDS

The lands embraced in this Surface Use Operating Agreement or permit! are
Surface Use Operating Agreement by the Commonwealth of Pennsylvania, acting
through the Department of Conservation and Natural Resources, hereinafter
designated as "Grantor" or "Department." Grantee hereby agrees to the following
stipulations:

1. Environmental Quality Control



1.01

Grantee shall take all necessary precautions and measures throughout the entire
course of this Surface Use Operating Agreement to insure strict compliance with
all applicable federal, state, and local laws and rules and regulations
promulgated thereunder, whenever enacted, including but not limited to the
following state statutes: the Air Pollution Control Act, as amended (Act of
January 8, 1960, P.L. 2119,35 P.S. 4001, et seq.); the Clean Streams Law, as
amended (Act of June 22, 1937, P.L. 1987,35 P .S. 691.1, et seq.); the Solid
Waste Management Act, as amended (Act of July 7,1980, P.L. 380, No.97, 35 P.S.
6018.101, et seq.); the Oil and Gas Act, as amended (Act of December 19, 1984,
P.L. 1140, No.223, 58 P.S. 601.101 et seq.); and the Surface Mining Conservation
and Reclamation Act, as amended (Act of May 31, 1945,P.L.1198,52P.S.1396.1 et
seq.).



1.02

Notwithstanding any provision in this Surface Use Operating Agreement, Grantee
shall be held liable by the Commonwealth of Pennsylvania, or any agency of the
Commonwealth, for the violation of any relevant laws, rules, and regulations.



1.03

Before any surface or subsurface disturbance, Grantee shall acquaint itself with
all of the applicable rules and regulations governed by each respective Act.



1.04

Prior to undertaking actual mining, drilling, or quarrying, Grantee shall
confirm, in writing, to Grantor that it has reviewed and thoroughly understands
the applicable requirements as contained in each of the aforementioned Acts.



1.05

During, drilling, Grantee shall comply with all of the current applicable rules
and regulations of the foregoing Acts. Where any of the rules and regulations
differ concerning abatement of pollution the more stringent rules shall apply.



1.06

Grantee shall, at all times, perform its work in such a manner as to
substantially minimize the possibility of polluting the air land or bodies of
water with any materials harmful to the environment.

B-1

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

When a Surface Use Operating Agreement is granted, it shall be understood that
the terms "Surface Use Operating Agreement" and "Grantee" shall apply; when a
permit is granted, it shall be understood that the terms "permit" and
"Permittee" shall apply.



1.07

As development of the Surface Use Operating Agreement premises progresses and
unforeseen circumstances arise that were not evident during the design,
emergency pollution control programs shall be put into effect immediately. In
such cases further instructions will be issued by Grantor and will be carried
out by Grantee.



1.08

The Air Pollution Control Act of the Commonwealth prohibits the burning of any
refuse, rubbish, brush, etc. in the designated air basins of the state, except
by approval of the Department of Environmental Protection's respective Regional
Air Pollution Control Engineer. Other emissions into the atmosphere are not
permitted if they are injurious or hazardous to people, animals, or vegetation.



1.09

Grantee shall strictly adhere to all rules and regulations for collection,
removal, transportation, and disposal of solid wastes. Littering of the Surface
Use Operating Agreement premises will not be permitted.



1.10

The discharge of wastes to streams within the Commonwealth will not be permitted
unless such discharges meet the standards of the Department of Environmental
Protection.

2. Protection of Property and Operations



2.01

Grantee shall not use or allow to be used the State Park lands for any other
purpose than that authorized by this Surface Use Operating Agreement. Park
Manager2 will be advised when operations begin and end. Any changes in the
original plans, which may be necessary subsequent to the beginning of
operations, must be approved by Park Manager and Grantor.



2.02

Grantee shall not conduct any mining, quarrying, or stripping operations.



2.03

For the purpose of protecting the viewshed as seen from the river gorge, and the
viewshed from river view vistas on the "Penn Haven Tract", no drilling or
associated operations shall be permitted or shall be conducted within 500 feet
of the original "Penn Haven Track" property boundary with the then Lehigh Gorge
State Park boundary which is considered the rim of the river gorge, or within
the viewable area as seen from the river or river trail in the valley gorge.

3. Public Land Use



3.01

Grantee hereby recognizes and admits that the Surface Use Operating Agreement
premises are dedicated to the purposes set forth in Environmental, Health, Park,
Fish and Game Laws, and Rules and Regulations, Park Comprehensive Management
Plan, Park Resource Management Plan State Park Management Plan and Department's
Forest Resource Plans promulgated thereunder and Grantee agrees to conduct
operations with deference to such purposes.

B-2

Surface Use Operating Agreement Exhibit “B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"






2

When this Surface Use Operating Agreement is granted in whole or in part on
State Park land, then the words "District Forester," shall be understood to mean
"Park Manager", whenever the words appear in the Surface Use Operating Agreement
and State Park lands are involved.










4. Hunting and Fishing



4.01

Employees of Grantee, its agents, contractors and subcontractors, and employees
of contractors and subcontractors shall not engage in hunting or fishing upon
said land, except as permitted by law.

5. Animals



5.01

Grantee shall prevent access of wildlife to pits or excavations dug for
Grantee's operations by erecting and maintaining fences, or by other means
approved by Department.

6. Slush Pit



6.01

Each slush pit will consist of two compartments; one to contain fluids from the
drilling operations and the second to contain surface runoff from the drilling
site. Fluids from drilling operations should be kept in closed containers if
requested by the Department. Unless authorized by Department, all slush pits
will be located at approximately the same elevation as the drilling site.
Depending on the topography and slope conditions, the slush pit to contain
surface runoff may be located below the drilling site and a safe and reasonable
distance from the stream to which the effluent will be discharged. The slush pit
used to contain drilling fluids, mud, and water, will be lined with plastic so
that no escape of these fluids will occur. If said fluids contain oil or other
chemical substances, which are harmful to the forest environment, Grantee shall
transport these fluids from State Park lands for disposal. All waste materials
from each drilling site will be disposed of at an approved disposal site. All
pits shall be filled with earth and leveled at Grantee's expense upon completion
of each well. However, nothing in this paragraph shall be construed to permit a
violation of any laws, rules and regulations of the Commonwealth.



6.02

Before any operations commence, the location, design, construction, and
maintenance of any slush pit must be approved by Department. Pollution potential
and aesthetics shall be among the factors to be considered by Grantor.



6.03

If drilling operations are conducted with air, gas, or airfoam, Grantee shall
also provide sufficient means by which dust and/or foam dispersal are abated,
kept to a minimum, and shall not become a nuisance.



6.04

Storage of Frac Flowback, waste water associated with completions operations, or
other gray waters shall be permitted in open air pits, impoundments, or
facilities only with written permission of the Department.

B-3

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

7. Siltation



7.01

Grantee agrees to have on site an approved site-specific Erosion and
Sedimentation Control Plan in accordance with the Department of Environmental
Protection's Rules and Regulations, Title 25, Chapter 1 02. Grantee realizes
that, as a result of its operation, large areas of land, which will be cleared
to provide for compressor stations, pipeline rights-of-way, and drilling sites,
and which will be exposed to the forces of erosion for varying periods of time
could create siltation to nearby streams. Grantee agrees, therefore, to regrade
such areas immediately and reseed to either temporary or permanent grasses. Any
other type of remedial work necessary to prevent erosion on such areas shall be
performed by Grantee.



7.02

Grantee shall, upon initial construction of all drilling sites, restore all
highwalls and reseed said highwalls and down slope embankment of each drilling
site immediately. Department's representative shall be consulted for final
design and approval of each drilling site prior to final restoration.



7.03

Grantee's contractors and subcontractors shall not construct dams across any
stream to obtain a water supply for its operations unless approved by
Department.



7.04

Grantee shall, on pipeline rights-of-way and access roads, construct water bars
or similar diversion channels to carry surface runoff away from the
rights-of-way and roads to prevent siltation. During construction, if excess
siltation is expected, Grantee shall construct a settling basin at the base of
the right-of-way or road to impound runoff and allow sediment to settle prior to
discharge into nearby streams.



7.05

Grantee shall construct all access roads to all drilling sites along existing
pipeline rights- of-way, where applicable, which are built to service the
drilling site, provided that a ten percent (10%) grade is not exceeded. All road
locations and grades must be approved by Park Manager as provided hereunder. All
roads will be maintained in a passable condition as per Exhibit C unless
modified by Park Manager.



7.06

Grantee shall be responsible for the performance of maintenance of all erosion
and sedimentation control facilities and devices.

8. Waters



8.01

Without prior approval of Department, Grantee shall not locate any bore or core
hole or well site clearing within two hundred (200) feet, of any stream, wetland
or body of water or three hundred (300) feet of any exceptional value (EV)
stream, wetland or body of water on State Parklands, or more if required by Park
Manager, and hereby agrees to prevent the contamination or pollution of springs,
brooks, streams, or other waters on these lands in any manner whatsoever.



8.02

Where construction, operation, or maintenance of any of the facilities on or
connected with this Surface Use Operating Agreement causes damage to the
watershed or pollution of the water resources, Grantee agrees to repair such
damage and to take such corrective measures to prevent further pollution or
damage to the watershed as are deemed necessary by an authorized representative
of

B-4

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

Department and to pay for any and all damage or destruction of property, fish,
and wildlife resulting from operations under this Surface Use Operating
Agreement.



8.03

The cost of said property, wildlife, or fish destroyed shall be determined by
Department, Pennsylvania Game Commission, or Pennsylvania Fish and Boat
Commission using recognized procedures to establish the value of damage.

9. Forest Growth



9.01

Grantee shall not cut, injure, destroy, or remove any forest growth, except that
which shall be absolutely unavoidable in conducting its operations and shall
obtain proper approval of Park Manager ninety (90) days before removal is to be
commenced. The full ninety (90) days prior notice may be reduced upon the
discretion of Park Manager.



9.02

Grantee, under the direction of Department, shall dispose of all tree tops,
limbs, brush, slash, and any other forest growth not to be sold or utilized by
Department or Grantee which have resulted from clearing operations from strip
mine sites, well sites, access roads, pipeline rights-of-way, and other
construction sites, according to a plan approved by Park Manager.



9.03

Grantee shall dispose of all tree stumps and large rocks resulting from its
clearing and construction operations using a plan approved by Park Manager.



9.04

Grantee shall pay Department for all forest growth cut or injured on State
Forest land as a result of Grantee's operations, regardless of the ownership of
the oil, gas, mineral or surface support rights. Even though Department has been
paid for the damage by Grantee, the title to all forest growth will still belong
to the Commonwealth, except as provided in Paragraph 9.06. Damage is defined as
the cutting or injuring of the forest growth by clearing a site so that
personnel and equipment can be brought onto the location to establish a base
from which Grantee can undertake its operation.



9.05

Prior to the clearing of the forest growth by Grantee, Park Manager, Grantee and
a representative from the PA Bureau of Forestry will review the site to
determine the minimum disturbance necessary. The Park Manager, with the
assistance of the District Forester, will mark and/or designate the area from
which forest growth will be removed. The value of the forest growth that will be
cut or damaged for the clearing of a road, drilling site, or area to be mined,
will be determined by Department based upon timber type, size, and market data,
or upon replacement value, for young stands or plantations. Grantee shall then
be invoiced for the value as determined by Department. Payment to Department of
said invoice must be made before any forest growth may be cut or damaged.



9.06

Grantee shall pay for the forest growth damage at two (2) times its value, as
determined by Department; the forest growth shall then become Grantee's
property, which then must be removed and sold by Grantee as job requirements
dictate. Ownership of the forest growth, not removed and sold by Grantee under
this subsection, shall revert to Department six (6) months after invoicing
unless modified in writing by Park Manager. The minimum forest growth damage
charge shall be FIVE THOUSAND DOLLARS ($5,000.00) per acre or as determined
above whichever is greater.



9.07

Grantee shall, at direction of Park Manager and at its own expense, secure,
plant and maintain grasses and/or trees or shrub seedlings and/or game foods on
all strip mine sites, well sites, access roads, pipeline rights-of-way and other
cleared areas using a plan approved by Park Manager.

B-5

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

Timing shall be determined by Park Manager. Revegetation should be periodically
maintained (i.e., liming, fertilizing, reseeding). The grantee must maintain
revegetation areas to ensure successful establishment.



9.08

Grantee shall make full compensation to Department at three (3) times the value
of such forest growth cut, injured, destroyed, or removed, to be computed by
Department, should additional damage result at any time from the work incident
to this Surface Use Operating Agreement or the construction, operation,
maintenance, or removal of facilities not herein contemplated or specifically
mentioned, but which may occur as a result of said work or facilities, or should
any forest growth be cut, injured, destroyed or removed prior to payment thereof
under Paragraph 9.05 hereof, or due to negligence or unauthorized activities.

10. Fire



10.01

Grantee's employees, agents, contractors, and subcontractors, and employees of
contractors and subcontractors shall do everything within their power to prevent
or suppress forest fires and shall not allow fires to be set on or adjacent to
State Park lands by Grantee, its agents, contractors and subcontractors, and
employees of contractors and subcontractors, except in pursuance to and in
accordance with the conditions prescribed in the permission first obtained from
Park Manager fixing the time, place, and manner of burning. The burning of
refuse, brush, slash, debris, or other materials, shall be conducted as
prescribed in burning plans approved by Park Manager, and shall be so conducted
that no living forest growth is damaged or killed.



10.02

Should any fire set by Grantee or any of the persons mentioned above escape in
any manner or damage any State Park land or other property, Grantee shall be
liable for all such damages resulting from such escape and for all costs
incurred by Department in fighting such fires; and Grantee's officers, agents,
and employees in the vicinity, as well as contractors and subcontractors, shall
with such assistance as Grantee may have at hand, or be able to summon, render
aid in fighting said fire without cost to the Commonwealth.



10.03

Grantee further agrees that during periods of abnormal forest fire danger, Park
Manager may suspend all or part of the drilling, or other operations on all or
part of the State Park lands until the forest fire danger subsides.



10.04

Grantee, or its employees, shall report promptly all forest fires detected by
them to Park Manager.

11. Replacement and Repair of Improvements



11.01

 Grantee shall replace or repair, as Department may direct, all State Park
property to include but not limited to signs, markers, comers, fences, other
structures, gates, and service utility lines owned or used by Department, which
cross or otherwise lie within the State Park lands destroyed or damaged in any
work incident to this Surface Use Operating Agreement.

12. Roads. and Drilling Sites

B-6

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"



12.01

Before drilling sites and access roads are constructed, Grantee shall obtain the
Park Manager's written approval of its plans for such activities. Any roads
built at the expense of Grantee in its operations shall not be removed or
destroyed and shall become a part of the road system of the State Park lands,
unless otherwise directed by Park Manager.



12.02

 Grantee recognizes that all roads and trails owned or maintained by Department,
which are used in the execution of this Surface Use Operating Agreement, were
constructed and improved for the use of Department and for the general public
having business in and making use of State Park land. Grantee, therefore, agrees
that its operations will not be conducted in such a manner as to prevent,
hinder, or obstruct the customary use of such roads and trails by Department or
by the public.



12.03

Where roads built by Grantee cross any fence, Grantee shall construct a gate and
keep it closed except when the passageway is in use. Grantee shall keep all said
roads and trails free at all times from obstruction by logs, brush, or debris
resulting from Grantee's operation. Park Manager may require Grantee to
temporarily discontinue the use of said roads whenever, in his opinion, such
action is necessary to prevent their serious damage.



12.04

Upon termination of this Surface Use Operating Agreement, Grantee shall repair
said roads and trails and leave them in as good condition as at the beginning of
this Surface Use Operating Agreement of which condition Department shall be the
sole judge. In addition, Grantee shall make any repairs to said roads and trails
deemed necessary by Park Manager to insure adequate and proper drainage, road
surface conditions, horizontal alignment, and cross slope.



12.05

Grantee, in its operations, is hereby granted the right to use all State Park
roads, both on or off the Surface Use Operating Agreement premises, provided
that Grantee agrees to obtain prior written approval from Park Manager and to
repair any damage to all State Forest/Park roads, on or off the Surface Use
Operating Agreement premises, when such damage is caused by Grantee's
operations; provided, however, if in the opinion of the Park Manager in charge,
the roads or portions thereof are used by others sufficiently to warrant the
apportionment of the maintenance costs, then Grantee may be relieved of the
burden of sole maintenance and be required to provide only Grantee's
proportionate share as decided by Department through Park Manager.



12.06

It is understood that the bond required, under the terms of this Surface Use
Operating Agreement, shall cover the use and repair of all State Park roads,
bridges and culverts on and off the Surface Use Operating Agreement premises
utilized by Grantee in conduct of operations under this Surface Use Operating
Agreement.



12.07

Grantee recognizes the rights and privileges afforded to Grantees by
rights-of-way and other agreements executed with Department, prior to this
Surface Use Operating Agreement, which cross or otherwise lie within the area of
this Surface Use Operating Agreement; and, therefore, agrees to relocate at
Grantee's own expense, all portions adversely affected by work incident to this
Surface Use Operating Agreement in accordance with the then current rules and
orders of the Public Utility Commission of the Commonwealth of Pennsylvania. In
the event the Public Utility Commission does not have any jurisdiction, any
necessary relocation shall be completed subject to the approval of Grantor.

13. Buildings

B-7

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

13.01 Grantee shall not drill any bore or core hole, carry on operations, make
excavations, or otherwise disturb the surface of the lands within two hundred
(200) feet of any building including non-habitable structures that are
incorporated within the Park management plan. However, if a lesser distance to
any building is needed, written approval must be obtained from Park Manager.

13.02 Grantee shall consult with Park Manager and obtain written approval prior
to the construction and erection of any storage facilities, buildings, work
sheds, or any other physical structure upon State Park lands.

14. Appearance

14.01 Grantee shall, at all times, maintain State Park lands in a neat and
presentable manner, removing all rubbish and debris as it accumulates and
restoring each individual area or facility within thirty (30) days to as near as
possible its original condition as directed by Park Manager.

15. Explosives

15.01 Grantee shall not use explosives at any time or in any manner unless
approved by Park Manager.

16. Restoration and Revegetation

16.01 Restoration and revegetation shall be accomplished in accordance with
Grantee's reclamation revegetation plan as approved in advance by Park Manager
in advance.

17. Water Wells

17.01 . Pennsylvania Bureau of State Parks shall not authorize the drilling of
any water wells or the use of water resources located on State Park Land as part
of this agreement.

18. Pipelines

18.01 The Park Manager must approve in writing all pipeline locations and
installations prior the commencement of any work. Grantee shall refill to
contour all ditches or other excavations caused by the construction, operation,
and maintenance, or removal of pipelines; construct cross ditches; lime,
fertilize, and seed or replant the right-of-way; keep the pipeline and
right-of-way in good repair and appearance, and take such other measures as may
be deemed necessary by Department to control erosion and sedimentation and to
maintain or restore the natural and aesthetic values as directed by Department.

19. Rare and Endangered Species

19.01 The Pennsylvania Natural Diversity Index (PNDI) shall be searched prior to
any earth disturbance and at the submittal of any exploration plan to determine
possible presence of rare and

B-8

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

endangered flora and fauna species of concern. Copies of the jurisdictional
agencies clearance must be provided to the Department.

19.02 If in the course of its operations, Grantee encounters any fauna or flora
listed on federal or state registers of threatened or endangered species, or
habitat critical to their survival, Grantee shall immediately cease operations
and contact the Park Manager so that arrangements can be made with Bureau of
Forestry specialists to field check the site to make all necessary preparations
to protect and preserve the fauna and flora which may be endangered.

20. Historical and Archaeological Sites

20.01 If in the course of its operations, Grantee encounters any historical or
archaeological sites, Grantee shall immediately cease operations and contact the
Park Manager so that arrangements can be made with Historical and Museum
Commission specialists to field check the site to make all necessary
preparations to protect and preserve the artifacts which may be endangered.

21. Contacts with State Agencies

21.01 Grantee shall periodically contact the following state agencies or their
successors to keep informed on up-to-date information, policies, rules, and
regulations applicable to this Surface Use Operating Agreement:

B-9

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"




 

STATE AGENCY

AGENCY'S JURISDICTION ON LEASED PREMISES

DEPARTMENT OF CONSERVATION AND NA TURAL RESOURCES

•

Bureau of Forestry
Minerals Section
P.O. Box 8552
Harrisburg, PA 17105-8552
Phone #: 717-787-4835
FAX: 717-783-5109

Leasing programs, terms, policies, and geophysical regulations for state-owned
land and waters. Rare and endangered species, road use, right-of-way, and
seismic agreements.

•

Hickory Run State Park
Manager: David Madl
Hickory Run State Park
RR 1 Box 81
White Haven, PA 18661-9712
570-443-0400

Lehigh Gorge State Park Management

Site restoration and revegetation, timber damages, location  of well sites,
rights-of-way, roads, etc.

•

Bureau of State Parks
Division of Park Operations, Maintenance and
Training
P.O. Box 8551
Harrisburg, PA  17105-8551
717-787-6674

Park management policies.

•

Bureau of Topographic and Geologic Survey
Subsurface Geology Section
400 Waterfront Drive
Pittsburgh, PA 15222-4745
412-442-4230

Instructions for delivery of well cuttings and core samples, it requested.

B-10

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

M-GS (1-96)
Stipulation Form - EXHIBIT "B"

DEPARTMENT OF ENVIRONMENTAL PROTECTION

AGENCY'S JURISDICTION ON LEASED PREMISES

 

Bureau of Oil and Gas Management
Williamsport Office – NCRO
North Central Regional Office
208 West Third Street
Suite 101
Williamsport, Pa 17701
Phone: 570-321-6557
FAX: 570-327-3420

Oil and gas laws, regulations, and enforcement (drilling permits, plugging,
etc.), contacts with Oil and Gas Inspectors.

•

Bureau of Mining and Reclamation
P.O. Box 8461
Harrisburg, PA 17105-8461
717-787-5103

Regulations and enforcement (when drilling in coal areas), blasting, seismic
survey shot holes in coal areas.

•

Bureau of Land Recycling & Waste Management
P.O. Box 8471
Harrisburg, PA 17105-8471
717-787-9870

Disposal of water polluting materials and hazardous industrial wastes.

•

Bureau of Air Quality
P.O. Box 8468
Harrisburg, PA 17105-8468
717-787-9702

Blowing gas wells and air drilling, burning of waste materials, trash, etc.

•

Bureau of Water Supply & Wastewater Management
P.O. Box 8465
Harrisburg, PA 17105-8467
717-787-9637

Slush pits, siltation, pollution, etc. Disposal of produced water; notification
of fires, breaks, leaks, spills, or blowouts.

•

Bureau of Waterways Engineering
Division of Waterways, Wetlands and Erosion Control
P.O. Box 8554
Harrisburg, PA 17105-8775
717-787-6826

Locating structures or pipelines in streams, rivers, and lakes. Crossing streams
- impoundment of stream for water supply. Soil Erosion and Sedimentation Control
Plans.




PENNSYLVANIA FISH AND BOAT COMMISSION

 

Executive Director
P.O. Box 67000
Harrisburg, PA 17106-7000
717-705-7801

Regulation for the protection of fish life and snakes.




PENNSYLVANIA GAME COMMISSION

 

Bureau of Land Management
2001 Elmerton Avenue
Harrisburg, PA 17110-9797
717-787-6818

Regulations for protection of wildlife.




PENNSYLVANIA HISTORICAL AND MUSEUM COMMISSION

 

Executive Director
P.O. Box 1026
Harrisburg, PA 17108-1026
717-787-2891

Protection and documentation of historical and archaeological sites.

B-11

Surface Use Operating Agreement Exhibit "B"





--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES

SURFACE USE OPERATING AGREEMENT
EXHIBIT "C”

ACCESS ROAD SPECIFICATIONS
FOR SURFACE USE OPERATING AGREEMENT
FOR STATE PARK LANDS



1.

Road Definitions and Specifications



1.01

Grantee recognizes that all roads owned or maintained by Department, which are
used in the execution of this Surface Use Operating Agreement, were constructed
and improved for the use of Department and for the general public having
business in and making use of State Park land. Grantee, therefore, agrees that
its operations will not be conducted in such a manner as to prevent, hinder, or
obstruct the customary use of such roads by Department or by the public.



1.02

Roads necessary to develop an oil or gas well site shall be classified as
Surface Use Operating Agreement access roads. These roads are for primary access
to oil or gas well sites.



1.03

Grantee shall not construct or improve any roads or clear any drilling sites,
without prior approval from Park Manager, who shall set forth the type and grade
of roads and area to be cleared. Access roads shall be held to a maximum grade
often percent (10%). However, if steeper grades are necessary, written approval
must be obtained from Park Manager prior to their construction.



2.

Location



2.01

Surface Use Operating Agreement access roads, including all installations which
Grantee shall complete at his expense prior to the start of drilling operations,
shall be located and designated on the ground by Park Manager, and on a
Topographic Map, scale 1 inch = 2,000 feet or any road construction map, of
larger scale, which Grantee has provided. A copy of said map must be provided to
Park Manager prior to construction.



2.02

Where possible, the Surface Use Operating Agreement access road locations will
follow existing roads or old abandoned roads or pipeline rights-of-way. In such
instances, these roads shall be improved and maintained to conform with the
specifications for the location, construction, and maintenance of Surface Use
Operating Agreement access roads.



2.03

When the Surface Use Operating Agreement access road is to be located in an area
where no road exists and access to the road and drill site will open onto a
state or township highway, Grantee shall obtain the necessary permits and
approval from the Pennsylvania Department of Transportation or township for said
opening. On all Surface Use Operating Agreement tracts where the road opens onto
a paved state or township highway, Grantee shall take extra precaution to
prevent mud and debris from being carried onto the paved highway especially
during periods of heavy road use. In areas where a mud problem may be present,
Grantee shall stabilize the paved road junction with native stone or washed
gravel.

1Wherever the words District Forester / Park Manager are used, it shall be
understood that they shall also apply to any staff forester whom the District
Forester / Park Manager may appoint as his or her representative.

-C1-

Surface Use Operating Agreement Exhibit "C"





--------------------------------------------------------------------------------



2.04

The Park Manager must be notified five (5) working days prior to start of any
road construction, improvement or maintenance so that the Park Manager can make
arrangements to be available when actual work begins in order to correct any
misunderstanding regarding the road location or road work.

3.

Clearing

3.01

Clearing for Surface Use Operating Agreement access roads shall be wide enough
to allow the construction of a road having a minimum width of 18 feet including
ditches (a 16-foot running surface). Where turnouts are required, additional
width shall be cleared as designated by Park Manager (see Sketch A). The
right-of-way width must be a 24-foot minimum to allow prior drying action by the
wind and sun.

3.02

Trees in the right-of-way must be cut and removed from cleared right-of-way. All
stumps, roots, slash, and other debris must be disposed of as designated by the
Park Manager.

4.

Grading

4.01

The Surface Use Operating Agreement access road shall be either insloped,
outsloped, or crowned as specified by Park Manager (see Sketch B). Ditches must
be constructed on all roads except where they cross rock formations.

4.02

Cut slopes may be as steep as the soil formation or material will allow, as
determined by Park Manager during construction. Undercutting of slopes is
prohibited. All cut slopes will be mulched and seeded as specified in Grantee's
Erosion and Sedimentation Plan to stabilize the cut slope as soon as possible
after disturbance unless this requirement is waived by Park Manager.

4.03

As needed, Grantee may use without charge road shale and/or borrow materials
from State Park land. Extracting such material shall be restricted to locations
designated by Park Manager. All disturbed areas shall be restored to the
satisfaction of the Park Manager and treated with lime, fertilizer, and planted
with seed as outlined in Grantee's Erosion and Sedimentation Plan.

5.

Drainage

5.01

Underground culverts (metal or plastic) and intercepting dips (see Sketch C) of
sizes and types specified by Park Manager shall be installed or constructed by
Grantee at locations designated on the ground by Park Manager.

5.02

When any cross drainage or intercepting dip is within 100 feet of a stream
crossing on a general watershed or within 200 feet of a stream crossing on a
public or domestic watershed, Grantee shall install a sump at the discharge end
to receive water before it is discharged into the forest.

5.03

Grantee shall break the berm on the outside of the road at strategic locations
to allow drainage of the road surface. Such breaks may be made with a bulldozer
and shall be located by Park Manager. As a guiding rule these breaks shall be
located a maximum of 50 feet apart.

5.04

If soil erosion takes place at the discharge end of culverts, intercepting dips,
water bars, or breaks in the berms, a floor of hand-placed rock shall be
provided. At discharge ends, tail ditches will be of sufficient length and depth
to insure that drainage does not back up to road surface.

5.05

Sections of Surface Use Operating Agreement access roads located in poorly
drained areas must be built up with suitable material above natural grade with
suitable material approved by Park Manager. Synthetic road fabric must be used
in these situations.

-C2-   Surface Use Operating Agreement Exhibit "C"





--------------------------------------------------------------------------------





6.

Bridges. Culverts. and Fords



6.01

Bridges, as specified by Park Manager and permitted and approved by the
Department of Environmental Protection's Bureau of Dams, Waterways and Wetlands,
must be installed where roads cross intermittent or permanent stream channels in
accordance with the provisions of the Encroachment Permit. Any bridge design
must be approved by the Department prior to construction.



6.02

Culverts, as specified by Park Manager and approved by the Department of
Environmental Protection's Bureau of Dams, Waterways and Wetlands, shall be
placed in the bottom of the stream channel and covered with appropriate fill
material. All culverts shall be installed in accordance with the provisions of
the Encroachment Permit.



6.03

Fords shall not be permitted.



7.

Maintenance



7.01

Drainage structures shall be kept open and functioning at all times.



7.02

Gravel or shale shall be spread on intercepting dips that become subject to
erosion.



7.03

Road surfaces shall be maintained so as to allow water to be drained from the
roadway.



7.04

Loose boulders and slide material shall be removed from roadway and side
ditches.



8.

Retirement and Abandonment



8.01

Surface of roads shall be graded to eliminate any wheel ruts. Fenders and high
outside shoulders shall be removed.



8.02

All bridges, drain pipes, and culvert pipes installed by Grantee shall be
removed at Grantee's expense when no longer needed unless Grantee is notified
otherwise by the Park Manager.



8.03

When culverts are removed, they shall be replaced by earth or log water bars
(see Sketch E).



8.04

All drainage ways shall be opened and deepened so as to handle storm waters.
Seeding to a grade cover for an immediate erosion control shall be completed as
required herein.



8.05

Additional water bars shall be installed if required by Park Manager.



8.06

The above-listed provisions shall be carried out as each Surface Use Operating
Agreement access road or portions thereof are abandoned rather than waiting
until all development operations have been completed. If well is temporarily
abandoned awaiting completion operations (i.e., tracking, acidizing,
perforating, drilling deeper), the road should be retired in a manner and at a
time as specified by the Park Manager.



9.

Gates



9.01

All Surface Use Operating Agreement access roads must be gated with an approved
type of gate (see Sketch F). Authorized gates must be installed during Surface
Use Operating Agreement operations, and remain after Surface Use Operating
Agreement termination. Park Manager shall be consulted as to location and time
of construction of all gates.

-C3-

Surface Use Operating Agreement Exhibit "C"





--------------------------------------------------------------------------------





10.

Highway Occupancy Permits



10.01

All terms, conditions, and specifications of such permits applicable to this
Surface Use Operating Agreement shall be followed.



11.

Seeding



11.01

All roads on the Surface Use Operating Agreement are to be limed, fertilized,
and seeded to a grass cover as per the requirements of this Surface Use
Operating Agreement as outlined in Grantee's Erosion and Sedimentation Plan.



12.

Use of Existing State Park Roads



12.01

Grantee, in its operations, is hereby granted the right to use all State Park
roads, both on or off the Surface Use Operating Agreement premises, provided
that Grantee agrees to obtain prior written approval from Park Manager and to
repair any damage to all Park roads, on or off the Surface Use Operating
Agreement premises, when such damage is caused by Grantee's operations;
provided, however, if in the opinion of the Park Manager in charge, the roads or
portions thereof are used by others sufficiently to warrant the apportionment of
the maintenance costs, then Grantee may be relieved of the burden of sole
maintenance and be required to provide only Grantee's proportionate share as
decided by Department through Park Manager.



12.02

Where roads built by Grantee cross any fence, Grantee shall construct a gate and
keep it closed except when the passageway is in use. Grantee shall keep all said
roads free at all times from obstruction by logs, brush, or debris resulting
from Grantee's operation. Park Manager may require Grantee to temporarily
discontinue the use of said roads whenever, in his opinion, such action is
necessary to prevent their serious damage.



12.03

Upon termination of this Surface Use Operating Agreement, Grantee shall repair
said roads and leave them in as good condition as at the beginning of this
Surface Use Operating Agreement of which condition District Forester / Park
Manager shall be the sole judge. In addition, Grantee shall make any repairs to
said roads deemed necessary to Park Manager to insure adequate and proper
drainage, road surface conditions, horizontal alignment, and cross slope.



12.04

It is understood that the bond required, under the terms of this Surface Use
Operating Agreement, shall cover the use and repair of all State Park roads and
bridges on and off the Surface Use Operating Agreement premises used by Grantee.
Any roads built at the expense of Grantee in its operations shall not be removed
or destroyed and shall become a part of the road system of Department.

-C4-

Surface Use Operating Agreement Exhibit "C"





--------------------------------------------------------------------------------

SURFACE USE OPERATING AGREEMENT

Exhibit "D"

DCNR'S STANDARD WELL PLUGGING PROCEDURES

Required By DCNR For All Gas Wells Plugged
On State Forest and Park Lands in Pennsylvania
Covered By Agreements From DCNR

Procedure:

Follow the applicable gas-well plugging regulations of the Department of
Environmental Protection (or the regulatory agency that is authorized to oversee
plugging at the time) but take all the following steps in every case where
construction of the well allows:

1.

Verify total depth or attainable bottom of wellbore.

2.

Run Gamma Ray (GR) Log, and on wells with production casing, a Casing Collar
Locator (CCL) Log.

3.

Set permanent bridge plug in cemented production casing 80' above casing shoe.

4.

Use a freepoint tool to determine the top of cemented production casing.

5.

Cut production casing at or immediately above established freepoint.

6.

Condition the hole, i.e., circulate gel down the production casing and up the
annulus to clean it of debris.

7.

Pull production casing out of hole.

8.

Run open hole logs: Gamma Ray, Density, Induction and Temperature Logs, if not
already run and available.

9.

Identify all gas zones and other fluid-bearing zones from the logs, and
available well records.

10.

Trip into hole (TIH) with tubing to top of cemented production casing stub.
Condition the hole and install 100' cement plug above the "stub.

11.

Trip out of hole (TOH) with tubing, installing cement plugs above each gas and
other fluid-bearing zones identified by logs and well records. Each cement plug
shall extend 70' or more above each zone.

12.

Trip out of hole (TOH) to surface casing shoe. Place 100' cement plug extending
from 50' below surface casing shoe to a point 50' within the surface casing (not
applicable in areas designated by DEP as "coal areas").

13.

Wait for cement to harden for 24 hours (WOC Time = 24 hours). Bail surface
casing dry to top of cement plug in bottom of surface casing. Verify that no gas
exists.

14.

Wait for cement to harden further for I week. Verify that no gas exists. Then
load surface casing to ground level with gravel (2RC rock).

15.

Install permanent monument; install swedge on surface casing to vent pipe
(monument) with pipe elbow to prevent rainwater from filling pipe. Leave vent
pipe open so that any gas leakage into the gravel filled surface casing will
vent to the atmosphere.

16.

Install marker plate showing the name of the person, firm, company, operator or
corporation for whom the well was drilled, and the number of the well, stamped,
cast or otherwise permanently made part of the marker.

17.

In the presence of Forestry personnel, monitor the plugged well for the presence
of gas immediately after plugging and every six months for two years.

18.

Provide copies of all electric logs run on the well and the well plugging
certificate to the Minerals Section, Bureau of Forestry, DCNR, within 30 days
after the date plugging was completed.

19.

If, in the process of plugging a well, operator encounters a shallow horizon
above the depth of 1,000', which is overpressured with gas or other fluids
(i.e., has pressure greater than 0.43 psi/ft. of depth), operator may, if it is
the leasehold owner of the gas, obtain written permission of DCNR and DEP to
plug back to just below the overpressured horizon and vent or produce the
overpressured gas or other fluids. If operator is not the leasehold owner of the
gas, operator will plug the well as required by this exhibit.

Final Standard:

The burden will be placed on the operator to properly plug gas wells on State
Forest and Park lands, using state-of-the-art methods so that there is no
evidence of gas leakage.





--------------------------------------------------------------------------------

EXHIBIT E

NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE

During the term of the Contract, the Contractor agrees as follows:



1.

In the hiring of any employee(s) for the manufacture of supplies, performance of
work, or any other activity required under the contract or any subcontract, the
Contractor, each subcontractor, or any person acting on behalf of the Contractor
or subcontractor shall not, by reason of gender, race, creed, or color,
discriminate against any citizen of this Commonwealth who is qualified and
available to perform the work to which the employment relates.



2.

Neither the Contractor nor any subcontractor nor any person on their behalf
shall in any manner discriminate against or intimidate any employee involved in
the manufacture of supplies, the performance of work, or any other activity
required under the contract on account of gender, race, creed, or color.



3.

The Contractor and each subcontractor shall establish and maintain a written
sexual harassment policy and shall inform their employees of the policy. The
policy must contain a notice that sexual harassment will not be tolerated and
employees who practice it will be disciplined.



4.

The Contractor and each subcontractor shall not discriminate by reason of
gender, race, creed, or color against any subcontractor or supplier who is
qualified to perform the work to which the contracts relates.



5.

The Contractor and each subcontractor shall, within the time periods requested
by the Commonwealth, furnish all necessary employment documents and records and
permit access to their books, records, and accounts by the contracting agency
and the Bureau of Minority and Women Business Opportunities (BMWBO), for purpose
of ascertaining compliance with provisions of this Nondiscrimination/Sexual
Harassment Clause. Within fifteen (15) days after award of any contract, the
Contractor shall be required to complete, sign and submit Form STD-21, the
"Initial Contract Compliance Data" form. If the contract is a construction
contract, then the Contractor shall be required to complete, sign and submit
Form STD-28, the "Monthly Contract Compliance Report for Construction
Contractors", each month no later than the 15th of the month following the
reporting period beginning with the initial job conference and continuing
through the completion of the project. Those contractors who have fewer than
five employees or whose employees are all from the same family or who have
completed the Form STD-21 within the past 12 months may, within the 15 days,
request an exemption from the Form STD-21 submission requirement from the
contracting agency.



6.

The Contractor shall include the provisions of this Nondiscrimination/Sexual
Harassment Clause in every subcontract so that those provisions applicable to
subcontractors will be binding upon each subcontractor.



7.

The Commonwealth may cancel or terminate the contract and all money due or to
become due under the contract may be forfeited for a violation of the terms and
conditions of this Nondiscrimination/Sexual Harassment Clause. In addition, the
agency may proceed with debarment or suspension and may place the Contractor in
the Contractor Responsibility File.





--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES

EXHIBIT "F"

CONTRACTOR INTEGRITY PROVISIONS FOR COMMONWEALTH CONTRACTS FOR STATE FOREST/PARK
LANDS

CONTRACTOR INTEGRITY PROVISIONS

It is essential that those who seek to contract with the Commonwealth of
Pennsylvania ("Commonwealth") observe high standards of honesty and integrity.
They must conduct themselves in a manner that fosters public confidence in the
integrity of the Commonwealth procurement process.

In furtherance of this policy, Contractor agrees to the following:



1.

Contractor shall maintain the highest standards of honesty and integrity during
the performance of this contract and shall take no action in violation of state
or federal laws or regulations or any other applicable laws or regulations, or
other requirements applicable to Contractor or that govern contracting with the
Commonwealth.



2.

Contractor shall establish and implement a written business integrity policy,
which includes, at a minimum, the requirements of these provisions as they
relate to Contractor employee activity with the Commonwealth and Commonwealth
employees, and which is distributed and made known to all Contractor employees.



3.

Contractor, its affiliates, agents and employees shall not influence, or attempt
to influence any Commonwealth employee to breach the standards of ethical
conduct for Commonwealth employees set forth in the Public Official and
Employees Ethics Act, 65 Pa. C.S. §§1101 et seq.; the State Adverse Interest
Act, 71 P.s. §776.1 et seq.; and the Governor's Code of Conduct. Executive Order
1980-18. 4 Pa. Code §7.151 et seq., or to breach any other state or federal law
or regulation.



4.

Contractor, its affiliates, agents and employees shall not offer, give, or agree
or promise to give any gratuity to a Commonwealth official or employee or to any
other person at the direction or request of any Commonwealth official or
employee.



5.

Contractor, its affiliates, agents and employees shall not offer, give, or agree
or promise to give any gratuity to a Commonwealth official or employee or to any
other person, the acceptance of which would violate the Governor's Code of
Conduct, Executive Order 1980-18. 4 Pa. Code §7.151 et seq. or any statute,
regulation, statement of policy, management directive or any other published
standard of the Commonwealth.



6.

Contractor, its affiliates, agents and employees shall not, directly or
indirectly, offer, confer, or agree to confer any pecuniary benefit on anyone as
consideration for the decision, opinion, recommendation, vote, other exercise of
discretion, or violation of a known legal duty by any Commonwealth official or
employee.



7.

Contractor, its affiliates, agents, employees, or anyone in privity with him or
her shall not accept or agree to accept from any person, any gratuity in
connection with the performance of work under the contract, except as provided
in the contract.



8.

Contractor shall not have a financial interest in any other contractor,
subcontractor, or supplier providing services, labor, or material on this
project, unless the financial interest is disclosed to the Commonwealth in
writing and the Commonwealth consents to Contractor's financial interest prior
to Commonwealth execution of the contract. Contractor shall disclose the
financial interest to the Commonwealth at the time of bid or proposal
submission, or if no bids or proposals are solicited, no later than Contractor's
submission of the contract signed by Contractor.





--------------------------------------------------------------------------------





9.

Contractor, its affiliates, agents and employees shall not disclose to others
any information, documents, reports, data, or records provided to, or prepared
by, Contractor under this contract without the prior written approval of the
Commonwealth, except as required by the Pennsylvania Right-to-Know Law, 65 P.s.
§§ 67.101-3104, or other applicable law or as otherwise provided in this
contract. Any information, documents, reports, data, or records secured by
Contractor from the Commonwealth or a third party in connection with the
performance of this contract shall be kept confidential unless disclosure of
such information is:



a.

Approved in writing by the Commonwealth prior to its disclosure; or



b.

Directed by a court or other tribunal of competent jurisdiction unless the
contract requires prior Commonwealth approval; or



c.

Required for compliance with federal or state securities laws or the
requirements of national securities exchanges; or



d.

Necessary for purposes of Contractor's internal assessment and review; or



e.

Deemed necessary by Contractor in any action to enforce the provisions of this
contract or to defend or prosecute claims by or against parties other than the
Commonwealth; or



f.

Permitted by the valid authorization of a third party to whom the information,
documents, reports, data, or records pertain: or



g.

Otherwise required by law.



10.

Contractor certifies that neither it nor any of its officers, directors,
associates, partners, limited partners or individual owners has not been
officially notified of, charged with, or convicted of any of-the following and
agrees to immediately notify the Commonwealth agency contracting officer in
writing if and when it or any officer, director, associate, partner, limited
partner or individual owner has been officially notified of, charged with,
convicted of, or officially notified of a governmental determination of any of
the following:



a.

Commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements or receiving stolen property.



b.

Commission of fraud or a criminal offense or other improper conduct or knowledge
of, approval of or acquiescence in such activities by Contractor or any
affiliate, officer, director, associate, partner, limited partner, individual
owner, or employee or other individual or entity associated with:



(1)

obtaining;



(2)

attempting to obtain; or



(3)

performing a public contract or subcontract.

Contractor's acceptance of the benefits derived from the conduct shall be deemed
evidence of such knowledge, approval or acquiescence.



c.

Violation of federal or state antitrust statutes.



d.

Violation of any federal or state law regulating campaign contributions.



e.

Violation of any federal or state environmental law.



f.

Violation of any federal or state law regulating hours of labor, minimum wage
standards or prevailing wage standards; discrimination in wages; or child labor
violations.





--------------------------------------------------------------------------------





g.

Violation of the Act of June 2, 1915 (P.L. 736, No. 338), known as the Workers'
Compensation Act, 77 P .S. 1 et seq.



h.

Violation of any federal or state law prohibiting discrimination in employment.



i.

Debarment by any agency or department of the federal government or by any other
state.



j.

Any other crime involving moral turpitude or business honesty or integrity.

Contractor acknowledges that the Commonwealth may, in its sole discretion,
terminate the contract for cause upon such notification or when the Commonwealth
otherwise learns that Contractor has been officially notified, charged, or
convicted.



11.

If this contract was awarded to Contractor on a non-bid basis, Contractor must,
(as required by Section 1641 of the Pennsylvania Election Code) file a report of
political contributions with the Secretary of the Commonwealth on or before
February 15 of the next calendar year. The report must include an· itemized list
of all political contributions known to Contractor by virtue of the knowledge
possessed by every officer, director, associate, partner, limited partner, or
individual owner that has been made by:



a.

Any officer, director, associate, partner, limited partner, individual owner or
members of the immediate family when the contributions exceed an aggregate of
one thousand dollars ($1,000) by any individual during the preceding year; or



b.

Any employee or members of his immediate family whose political contribution
exceeded one thousand dollars ($1,000) during the preceding year.

To obtain a copy of the reporting form, Contractor shall contact the Bureau of
Commissions, Elections and Legislation, Division of Campaign Finance and
Lobbying Disclosure, Room 210, North Office Building, Harrisburg, PA 17120.



12.

Contractor shall comply with requirements of the Lobbying Disclosure Act, 65 Pa.
C.S. § 13A01 et seq., and the regulations promulgated pursuant to that law.
Contractor employee activities prior to or outside of formal Commonwealth
procurement communication protocol are considered lobbying and subjects the
Contractor employees to the registration and reporting requirements of the law.
Actions by outside lobbyists on Contractor's behalf, no matter the procurement
stage, are not exempt and must be reported.



13.

When Contractor has reason to believe that any breach of ethical standards as
set forth in law, the Governor's Code of Conduct, or in these provisions has
occurred or may occur, including but not limited to contact by a Commonwealth
officer or employee which, if acted upon, would violate such ethical standards,
Contractor shall immediately notify the Commonwealth contracting officer or
Commonwealth Inspector General in writing.



14.

Contractor, by submission of its bid or proposal and/or execution of this
contract and by the submission of any bills, invoices or requests for payment
pursuant to the contract, certifies and represents that it has not violated any
of these contractor integrity provisions in connection with the submission of
the bid or proposal, during any contract negotiations or during the term of the
contract.



15.

Contractor shall cooperate with the Office of Inspector General in its
investigation of any alleged Commonwealth employee breach of ethical standards
and any alleged Contractor non-compliance with these provisions. Contractor
agrees to make identified Contractor employees available for interviews at
reasonable times and places. Contractor, upon the inquiry or request of the
Office of Inspector General, shall provide, or if appropriate, make promptly
available for inspection or copying, any information of any type or form deemed
relevant by the Inspector General to Contractor's integrity and compliance with
these provisions. Such information may include, but





--------------------------------------------------------------------------------

shall not be limited to, Contractor's business or financial records, documents
or files of any type or form that refers to or concern this contract.



16.

For violation of any of these Contractor Integrity Provisions, the Commonwealth
may terminate this and any other contract with Contractor, claim liquidated
damages in an amount equal to the value of anything received in breach of these
provisions, claim damages for all additional costs and expenses incurred in
obtaining another contractor to complete performance under this contract, and
debar and suspend Contractor from doing business with the Commonwealth. These
rights and remedies are cumulative, and the use or non-use of anyone shall not
preclude the use of all or any other. These rights and remedies are in addition
to those the Commonwealth may have under law, statute, regulation, or otherwise.



17.

For purposes of these Contractor Integrity Provisions, the following terms shall
have the meanings found in this Paragraph 17.



a.

"Confidential information" means information that a) is not already in the
public domain; b) is not available to the public upon request; c) is not or does
not become generally known to Contractor from a third party without an
obligation to maintain its confidentiality; d) has not become generally known to
the public through a act or omission of Contractor; or e) has not been
independently developed by Contractor without the use of confidential
information of the Commonwealth.



b.

"Consent" means written permission signed by a duly authorized officer or
employee of the Commonwealth, provided that where the material facts have been
disclosed, in writing, by pre­qualification, bid, proposal, or contractual
terms, the Commonwealth shall be deemed to have consented by virtue of execution
of this contract.



c.

"Contractor" means the individual or entity that has entered into this contract
with the Commonwealth, including those directors, officers, partners, managers,
and owners having more than a five percent interest in Contractor.



d.

"Financial interest" means:



(1)

Ownership of more than a five percent interest in any business; or



(2)

Holding a position as an officer, director, trustee, partner, employee, or
holding any position of management.



e.

"Gratuity" means tendering, giving or providing anything of more than nominal
monetary value including, but not limited to, cash, travel, entertainment,
gifts, meals, lodging, loans, subscriptions, advances, deposits of money,
services, employment, or contracts of any kind. The exceptions set forth in the
Governor's Code of Conduct. Executive Order 1980-18, the 4 Pa. Code §7.153(b),
shall apply.



f.

"Immediate family" means a spouse and any unemancipated child.



g.

"Non-bid basis" means a contract awarded or executed by the Commonwealth with
Contractor without seeking bids or proposals from any other potential bidder or
offeror.



h.

"Political contribution" means any payment, gift, subscription, assessment,
contract, payment for services, dues, loan, forbearance, advance or deposit of
money or any valuable thing, to a candidate for public office or to a political
committee, including but not limited to a political action committee, made for
the purpose of influencing any election in the Commonwealth of Pennsylvania or
for paying debts incurred by or for a candidate or committee before or after any
election.





--------------------------------------------------------------------------------

Exhibit D

Copies of Hunting License to be Terminated Prior to Closing



1.

License Agreement #135, dated March 11,2009 by and between Blue Ridge Real
Estate Company and Buck Run Club - copy attached;



2.

License Agreement #238-0 dated March 11,2009 by and between Blue Ridge Real
Estate and Buck Run Club - copy attached; and



3.

Letter Agreement dated February 1,2011 from G. Craig Harahus of Blue Ridge Real
Estate Company to Buck Run Gun Club extending the two licenses referenced above
through March 31, 2012- copy attached.






